Electronically Filed
                                                      Supreme Court
                                                      SCWC-15-0000575
                                                      09-MAY-2017
                          SCWC-15-0000575
                                                      01:41 PM
            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI



          STATE OF HAWAIʻI, Respondent/Plaintiff-Appellee,

                                 v.

        PETER KALANI BAILEY, Petitioner/Defendant-Appellant.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-15-0000575; CR. NO. 07-1-0386)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant’s application for writ

 of certiorari, filed on March 31, 2017, is hereby rejected.

           DATED: Honolulu, Hawaiʻi, May 9, 2017.

                                  /s/ Mark E. Recktenwald
                                  /s/ Paula A. Nakayama
                                  /s/ Sabrina S. McKenna
                                  /s/ Richard W. Pollack
                                  /s/ Michael D. Wilson